DONALD L. SPAFFORD, JR.    6188
Pauahi Tower, Suite 470
1003 Bishop Street
Honolulu, HI 96813
Phone: (808) 532-6300
Fax: (808) 532-6309
e-mail: donaldspaffordattorney@gmail.com

Attorney for Debtor

               UNITED STATES BANKRUPTCY COURT FOR THE

                            DISTRICT OF HAWAII

In re                        )             Case No. 17-00515
                             )             (Chapter 13)
FITA SIVIA PAOLO,            )
                             )          DEBTOR’S OPPOSITION TO
              Debtor.        )          CREDITOR SPECIALIZED LOAN
                             )          SERVICING, LLC’S MOTION FOR
                             )          RELIEF FROM AUTOMATIC STAY
                             )          FILED ON AUGUST 13, 2019
                             )
                             )
                             )             Date: September 17, 2019
                             )             Time: 9:30 a.m.
                             )             Judge: Hon. Robert J. Faris
                             )
                             )             Related Docket No. 33
_____________________________)

                   DEBTOR’S OPPOSITION TO CREDITOR
        SPECIALIZED LOAN SERVICING, LLC’S MOTION FOR RELIEF
            FROM AUTOMATIC STAY FILED ON AUGUST 13, 2019

    Debtor FITA SIVIA PAOLO (“Debtor”) hereby opposes the motion
for relief from automatic stay filed by creditor SPECIALIZED LOAN
SERVICING, LLC (“SLS”).


I. INTRODUCTION


1. The Debtor filed his petition commencing this Chapter 13
proceeding on May 25, 2017.       The Section 341 meeting of creditors
was held on June 28, 2017.

                                     -1-



 U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 40 Filed 09/03/19 Page 1 of 5
2.   The order confirming Debtor’s Chapter 13 plan was entered on
August 8, 2017 (Docket No. 12).        The Debtor’s Chapter 13 plan
classified SLS’s claim as a Class 1 claim and provides for the
curing of the pre-petition default in payments owed to SLS.              An
order modifying the plan was entered on April 15, 2019 (Docket
No. 29).


3. Creditor SLS seeks relief from the automatic stay to enforce
the mortgage it holds on Debtor’s residence located at 85-143 Ala
Walua Street, #I, Waianae, HI 96792 (the “Property”).             According
to SLS’s motion, the outstanding balance owed on the mortgage is
$64,320.98.    There are no other mortgages on the Property.


4.   The Property is the Debtor’s residence and is necessary to
his financial reorganization.        In his Schedule A filed in this
case, he valued his leasehold interest in the Property at the
time of filing this case at $130,800 (Docket No. 1).


5.   According to SLS’s motion, Debtor’s post-petition arrearage
on the mortgage is $7,764.07.


II. ARGUMENT


6.   SLS has moved for relief from the automatic stay under 11
U.S.C. § 362(d)(1).     Upon request of a party in interest and
after notice and a hearing, this court can grant relief from the
automatic stay under 11 U.S.C. § 362(d)(1) for cause, including
the lack of adequate protection of an interest in property.


7.   In In re Heath, 79 B.R. 616, 618 (Bankr.E.D.Pa. 1987), the
court denied a motion for relief from automatic stay and held
that although the secured creditor established a prima facie case


                                     -2-



 U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 40 Filed 09/03/19 Page 2 of 5
for “cause” based on debtor’s failure to make post-petition
payments, the debtor’s substantial equity cushion in the property
provided adequate protection for the secured creditor’s interest.
The court defined “equity cushion” as:


       The value in the property, above the amount owed to the
       creditor with a secured claim, that will shield that
       interest from loss due to any decrease in the value of
       the property during the time the automatic stay remains
       in effect. Id.

     The court found adequate protection where there was a thirty-
nine (39%) percent equity cushion shielding the creditor from
decrease in value. Id.


8.   In In re Mathews, 208 B.R. 506, 510-511 (Bankr.N.D.Ala.
1997), citing In re James River Associates, 148 B.R. 790, 796
(E.D.Va. 1992), the court stated, “If a debtor has equity in a
property sufficient to shield the creditor from either the
declining value of the collateral or an increase in the claim
from accrual of interest or expenses, then the creditor is
adequately protected.”       Where there is an equity cushion of 36%
and debtor has missed two mortgage payments of $198.89 each, the
secured creditor’s financial interest in the property is
adequately protected and the secured creditor is not entitled to
relief from stay under 11 U.S.C. § 362 (d)(1) or (d)(2)             Id. at
512.


9.   In this case, the Debtor has equity of about $66,480.00 in
the Property and his equity cushion is a little more than fifty
percent (50%) percent if the value of the Property is
$130,800.00.    The monthly mortgage payment is about $904.24. SLS
holds the only mortgage on the Property.          A substantial period of
time with no payments by the Debtor to SLS would have to occur

                                     -3-



 U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 40 Filed 09/03/19 Page 3 of 5
before there would be significant erosion of the substantial
equity cushion protecting SLS’s interest.


10.   The Debtor will shortly file a motion to modify confirmed
plan.   Under the modified plan, the Debtor will pay the post-
petition arrearage through his Chapter 13 plan.            Courts have
permitted modification of confirmed Chapter 13 plans to cure
post-petition arrearages on home mortgages. See In re Hoggie,
(11th Cir. 1994) 12 F.3d 1008, 1010-1012; Matter of Mendoza, (5th
Cir. 1997) 111 F.3d 1264, 1268.        The 11 U.S.C. § 1322(b)(5) cure
provision is not limited to prepetition defaults.            In re Garcia,
(Bankr.D.Az. 2002) 276 B.R. 627, 636.


11.   Modification of the automatic stay rather than relief from
the automatic stay is a more appropriate resolution in the
present circumstances, thereby allowing the Debtor to cure any
post-petition arrearage within a specified deadline.


12.   Under 11 U.S.C. § 362(d), bankruptcy courts are empowered to
modify the stay rather than simply grant relief from stay and may
provide the debtor a specific time period to render payment and
adequate protection to the creditor.         In re Polvino, 4 B.R. 677,
679 (Bankr.W.D.N.Y. 1980).


III. CONCLUSION


13.   For the foregoing reasons, the Debtor respectfully requests
that this court deny SLS’s motion for relief from the automatic
stay.   Alternatively, the Debtor requests that this court not
simply grant relief from the automatic stay but instead modify
the automatic stay to allow the Debtor time to make and catch up
on their post-petition mortgage payments to SLS.


                                     -4-



 U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 40 Filed 09/03/19 Page 4 of 5
DATED: Honolulu, Hawaii, September 3, 2019.



                                           /s/Donald L. Spafford, Jr.
                                           DONALD L. SPAFFORD, JR.
                                           Attorney for Debtor




                                     -5-



 U.S. Bankruptcy Court - Hawaii #17-00515 Dkt # 40 Filed 09/03/19 Page 5 of 5
